Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species of Fig. 7 in the reply filed on 07/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Examiner’s Notes
Note that the recitation of “less than 90°” in claims 1 and 13 does not define in which direction the angle is measured, hence it can be interpreted in two ways; the angles measured inside the cavity, or measured in the rotor. Also it is noted that there is no criticality for the value of 90 degree, as the specification discloses that “the angle θ may be about 90°, for example. In other examples, the angle θ may be less than 90°”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 14 recite that each pair of teeth is provided in a stepped arrangement. It is not clear if each teeth has a step, if the two teeth are radially stepped compare to each other, or if each pair of teeth is stepped compare to another pair of teeth. Based on the elected Fig. 7, the claim is interpreted that every two pairs of teeth are radially at different elevations compare to each other.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rhode (US 5,639,095).
With regard to claim 1, Rhode discloses a refrigerant compressor, comprising: a stator (22); a rotor (24) configured to rotate with respect to the stator; and at least one step seal (20) between the rotor and the stator, wherein the step seal comprises a first tooth and a second tooth extending from the rotor toward the stator (see annotated Fig. 9), wherein a downstream surface of the first tooth and an upstream surface of the second tooth are arranged at an angle relative to one another (see annotated Fig. 9), wherein the angle is less than 90° (see annotated Fig. 9. Also apply the same concept and see corresponding elements in Figs. 10-14. Note that the claim doesn’t require the two surfaces to be immediate neighbors, hence seal configurations such as the one shown Fig. 11 also read on the claim).

    PNG
    media_image1.png
    325
    535
    media_image1.png
    Greyscale

Annotated Fig. 9 of Rhode

With regard to claim 2, Rhode further discloses that the first tooth and the second tooth comprise a pair of teeth (see annotated Fig. 9), and the step seal comprises a plurality of pairs of teeth (see annotated Fig. 9), and wherein each pair of teeth is provided in a stepped arrangement (see annotated Fig. 9).

With regard to claim 4, Rhode further discloses that the first tooth has a first point and the second tooth has a second point (see annotated Fig. 9), and wherein the first and second points are arranged at a common radial position (see annotated Fig. 9).

With regard to claim 5, Rhode further discloses that the downstream surface and the upstream surface meet at a curved surface to form a curved cavity (see annotated Fig. 9).

With regard to claim 6, Rhode further discloses that a radially inner cavity wall is arranged downstream of the second tooth to form a second cavity downstream of the curved cavity (see annotated Fig. 9).

With regard to claim 7, Rhode further discloses that the second cavity is a curved cavity (see annotated Fig. 9).

With regard to claim 11, Rhode further discloses that the refrigerant compressor (Col. 7; line 37-39) is used in a heating, ventilation, and air conditioning (HVAC) chiller system (this claim is interpreted as an intended use. The compressor of Rhode can be used as recited in claim 11).

With regard to claim 12, Rhode further discloses that a stator cavity is arranged in the stator (see annotated Fig. 9), the stator cavity is arranged axially between the first tooth and the second tooth (In Fig. 9, 10, 13, and 14, the stator cavity is at least partially arranged axially between the first tooth and the second tooth. Moreover, follow arrow 150 in Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Larminat et al. (US 2016/0003510), referred to hereafter as De Larminat in view of Rhode (US 5,639,095).
With regard to claim 13:
De Larminat discloses a refrigeration system, comprising: a condenser; an evaporator; an expansion device; and a compressor, wherein the compressor includes a stator, a rotor configured to rotate with respect to the stator (Claim 9, Fig. 1).
De Larminat does not appear to explicitly disclose at least one step seal between the rotor and the stator, the step seal comprising a first tooth and a second tooth extending from the rotor toward the stator, wherein a downstream surface of the first tooth and an upstream surface of the second tooth are arranged at an angle relative to one another, wherein the angle is less than 90°
However, Rhode teaches a compressor comprising a stator (22); a rotor (24) configured to rotate with respect to the stator; and at least one step seal (20) between the rotor and the stator, wherein the step seal comprises a first tooth and a second tooth extending from the rotor toward the stator (see annotated Fig. 9), wherein a downstream surface of the first tooth and an upstream surface of the second tooth are arranged at an angle relative to one another (see annotated Fig. 9), wherein the angle is less than 90° (see annotated Fig. 9. Also apply the same concept and see corresponding elements in Figs. 10-14. Note that the claim doesn’t require the two surfaces to be immediate neighbors, hence seal configurations such as the one shown Fig. 11 also read on the claim). Rhode further teaches that labyrinth seals are often used to reduce or control fluid leakage in systems having equipment such as compressors where fluid flow may occur between two relatively rotating members. More particularly, labyrinth seals are frequently used in sealing between elements such as a rotating shaft and an associated stator housing to inhibit undesirable fluid flow between the exterior of the shaft and interior of the stator (Col. 1; lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the seal of Rhode to the compressor of De Larminat between the rotor and the stator in order to seal between the rotor and the stator and resultantly inhibit undesirable fluid flow between the exterior of the rotor and interior of the stator.

With regard to claim 14, the combination of Rhode and De Larminat further discloses that the first tooth and the second tooth comprise a pair of teeth (see annotated Fig. 9), and the step seal comprises a plurality of pairs of teeth (see annotated Fig. 9), and wherein each pair of teeth is provided in a stepped arrangement (see annotated Fig. 9).

With regard to claim 15, the combination of Rhode and De Larminat further discloses that the first tooth has a first point and the second tooth has a second point (see annotated Fig. 9), and wherein the first and second points are arranged at a common radial position (see annotated Fig. 9).

With regard to claim 16, the combination of Rhode and De Larminat further discloses that the downstream surface and the upstream surface meet at a curved surface to form a curved cavity (see annotated Fig. 9).

With regard to claim 17, the combination of Rhode and De Larminat further discloses that a radially inner cavity wall is arranged downstream of the second tooth to form a second cavity downstream of the curved cavity (see annotated Fig. 9).

With regard to claim 18, the combination of Rhode and De Larminat further discloses that the second cavity is a curved cavity (see annotated Fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar seals such as:

    PNG
    media_image2.png
    496
    521
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    728
    511
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    623
    515
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799